Day, J. —
We deem it necessary to notice but one of the grounds of the demurrer, to-wit: “The alleged contract is within the statute of frauds, and cannot be enforced.” That the agreement is within the statute of frauds we entertain no doubt. Stripped of all redundancies, the petition simply *447alleges that an oral contract was made, whereby defendant agreed to convey to plaintiff certain lands at a stipulated price, to be paid in county warrants. No fact is alleged to take the case out of the operation of the statute. True, plaintiff made an agreement ■ with Jasper county, whereby he obtained over two thousand dollars of county warrants, which he tendered to defendant’s attorney. The tender was not accepted. If plaintiff had worked a year for two thousand dollars in money, to pay for the lands, it would hardly be claimed that such act took the case out of the operation of the statute of frauds. Upon what principle it can be maintained that his one day’s effort procuring county warrants with which to make payment, has that effect, we are unable to discover.
All that can be claimed is that plaintiff placed himself in a condition in which he was able to perform the contract on his part. If such fact could take a case out of the operation of the statute, it could always be defeated at the option of the purchaser. The ruling of the court below seems to us too obviously correct to require or justify extended discussion.
Affirmed.